DOWNEY, Judge.
The state seeks reversal of two non-final orders finding that appellees had standing to attack the validity of a search warrant and suppressing the evidence seized thereunder.
The apartment searched was leased by a person named Yawt, who allowed a friend, Farlin, to stay there at times. Yawt also rented a bedroom to appellees, which they used during the daytime only (allegedly for gambling purposes). In a prior case, the trial court, presided over by another judge, granted a motion to suppress the evidence discovered via the search warrant on the grounds that the affidavit upon which it was issued was insufficient. This court affirmed that decision.
In these cases appellees also moved to suppress the evidence on the same grounds —insufficiency of the affidavit — and the motion was granted by a different trial judge. The court also found that appellees herein had standing to attack the warrant based upon the evidence adduced.
Our review of the record presented to the trial court convinces us that there is substantial competent evidence to support the trial judge's findings. Accordingly, we affirm the orders appealed from.
WALDEN, J., concurs.
STONE, J., dissents with opinion.